EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Kiedrowski on August 4, 2022.
With regards to the entered claims listing dated July 13, 2022, the application has been amended as follows: 
In claim 1 / line 7, now reads “from the jaws in a direction approximately perpendicular to the plane”.
In claim 6 / line 8, now reads “from the jaws in a direction approximately perpendicular to the plane”.
In claim 18 / lines 1-12, now reads: 
“18. (Currently Amended) A guide clamp system comprising:
a femoral head guide clamp comprising: 
jaws; 
an aperture which is shaped such that the jaws have a closed position in which the aperture fits around a femoral neck of a patient but is too small to accept a femoral head of a patient, and the jaws are movable from the closed position to an open position in which the aperture is expanded such that it is large enough to allow the femoral head to pass through; and
two opposing arms that extend from the jaws in a direction approximately perpendicular to the plane in which the jaws move and which have a proximal section in which the arms are substantially parallel in a side-by-side arrangement, and a distal section in which the arms extend away from each other such that moving the two distal sections towards each other moves the jaws towards the open position; and 
a removable guide for a drill or cutter, the removable guide including one or more head”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775